Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 40-45, 46-48 and 49-60 directed to Invention II and Invention III non-elected without traverse.  Accordingly, claims 40-45, 46-48 and 49-60 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to cancel withdrawn Claims 40-60 directed toward Inventions II and III non-elected without traverse as follows: 

Cancel Claims 40-60

Examiner’s Statement of Reasons for Allowance
1.	Claims 31-36, 38-39 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent Claim 31 to further including the limitation of Claim 37 and further limitations to overcome the prior art of record and amended dependent claims to be in scope with Claim 31 and presented persuasive arguments (please see Applicant’s arguments on Pages 11-12 of the Remarks toward secondary reference Muneuchi and 
	Regarding amended Claim 31, closest prior art of record considered, Kondo (US 2017/0018407) discloses a plasma processing device (10, Figures 1, 9-11), comprising:
a chamber (12, Figure 1); 
a substrate stage (comprising 14, Figures 1-12) placed in the chamber and provided thereon with the substrate (14 with substrate W, Figure 1); 
an electromagnet device on top of the chamber (comprising 32, Figures 1-12); and 
a controller for controlling the electromagnet device (comprising 56, Figures 1, 9-10), wherein the electromagnet device comprises:
an electromagnet device (32, Figures 1-12) used with a plasma processing device (10, Figures 1, 9-11), comprising:
a yoke (comprising 34, Figures 1-3, 5-12) having a disc-shaped back yoke (comprising 54, Figures 1-3, 5-12) with a plurality of annular grooves of different diameters formed on a front surface of the back yoke (grooves comprising 44-52, Figures 1-3, 5-12, Paragraph 43, “…bottom opened annular groove”), the front surface facing the substrate (front surface being a surface facing a processing substrate/wafer W, Figures 1-3, 5-12), each annular groove including an inner circumferential surface and an outer circumferential surface (44-52 with an inner and outer circumferential surfaces, Figures 1-3, 5-12, Paragraph 43, “…opened annular groove is formed between the columnar portion 44 and the innermost circumferential cylindrical portion 46”);

structured to enclose the coil therein and configured to secure the coil to the yoke (Paragraph 43); and
 wirings for energizing each annular coil are disposed on the rear side of the yoke opposite to the front surface (comprising wiring between 34 and 56, Figures 1, 9-10).  
Kondo does not specifically disclose a resin provided to enclose each annular coil therein and configured to secure each annular coil to the yoke and transfer heat, wherein there is a clearance between the resin provided on a radially outer side of each annular coil and the outer circumferential surface of each annular groove in the yoke, by which clearance the resin is apart from an entirety of the outer circumferential surface of each annular groove in the yoke, and the back yoke of the yoke has through-holes, each through-hole passing through the interior of each annular groove and the rear side of the back yoke, each wiring passes through each through-hole. 
Muneuchi et al. (US 2011/0309906, IDS Document) discloses an electromagnetic device (Figures 1-3) comprising a yoke (14, Figures 1-4) having groove (Figure 2a shows core 14 with groove) and coil provided in the groove (Figures 1, 2c-e, 3 show coil 15 provided in the groove), and 
a resin (comprising 16, Figures 1, 2d-e, 3, Paragraph 16,  “…A space on an outer periphery of the winding 15 interposed between the upper flange portion 12 and the lower flange portion 13 (a pair of flange portions) is coated with a resin with magnetic 
Muneuchi does not disclose the clearance between the resin provided on the radially outer side of each annular coil and the outer circumferential surface of each annular groove in the yoke, by which clearance the resin is apart from an entirety of the outer circumferential surface of each annular groove in the yoke.
Yasuda (US 2017/0004956) also discloses a plasma processing chamber similarly to the one of Kondo and the limitations as Kondo wirings disposed on the rear side of the yoke opposite to the front surface, for energizing each of a plurality of annular coils additionally separate power sources connections to the wirings (comprising wiring from 31-34 to coils 61-64, Figure 1, Paragraph 40), but does not disclose the missing elements in Kondo. 
Kondo, Yasuda and Muneuchi, alone in combination does not disclose the clearance between the resin provided on the radially outer side of each annular coil and the outer circumferential surface of each annular groove in the yoke, by which clearance the resin is apart from an entirety of the outer circumferential surface of each annular groove in the yoke, each through-hole passing through the interior of each annular groove and the rear side of the back yoke, each wiring passes through each through-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 11/12/2021